
	
		II
		111th CONGRESS
		1st Session
		S. 626
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating sites in the Lower Mississippi River
		  Area in the State of Louisiana as a unit of the National Park System, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lower Mississippi River National
			 Historic Site Study Act of 2009.
		2.FindingsCongress finds that—
			(1)the Lower
			 Mississippi area located south of New Orleans, Louisiana, which is known as
			 Plaquemines Parish, has great historical significance;
			(2)from the earliest
			 Spanish explorers traveling along the banks of the Lower Mississippi River in
			 the 1500’s, to Robert de LaSalle claiming all of the land drained by the Lower
			 Mississippi River in 1682, to the petroleum, fisheries, and transportation
			 industries of today, the area is one of the most unique areas in the
			 continental United States;
			(3)while, in 1699,
			 the area became the site of the first fortification on the Lower Mississippi
			 River, known as Fort Mississippi, it has since been home to 10
			 different fortifications, more than a dozen light houses, and several wildlife
			 refuges, quarantine stations, and pilot stations;
			(4)of particular
			 interest to the area are—
				(A)Fort St. Philip,
			 originally built in 1749, at which, during the Battle of New Orleans, the
			 British navy was blocked from going up river and a victory for the Colonial
			 Army was ensured; and
				(B)Fort Jackson,
			 built across from Fort St. Philip at the request of General Andrew Jackson and
			 partially constructed by famous local Civil War General P.G.T. Beauregard,
			 which was the site of the famous Civil War battle known as the Battle of
			 the Forts, which is also referred to as the night the war was
			 lost;
				(5)the area
			 is—
				(A)at the end of the
			 longest continuous river road and levee system in the United States; and
				(B)a part of the
			 River Road highway system;
				(6)lower Plaquemines
			 Parish is split down the middle by the Mississippi River, surrounded on 3 sides
			 by the Gulf of Mexico, and crossed by numerous bayous, canals, and
			 ditches;
			(7)Fort Jackson and
			 Fort St. Philip are located on—
				(A)an ancient Head
			 of Passes site; and
				(B)1 of the most
			 historic areas on the Lower Mississippi River known as Plaquemines
			 Bend;
				(8)the modern Head
			 of Passes is only 21 miles south of Fort Jackson and Fort St. Philip where the
			 Mississippi River splits into a bird foot delta to travel the last 20 miles to
			 the Gulf of Mexico;
			(9)there are
			 numerous geological features that are unique to a large river mouth or delta
			 that could make a national park in the area a particularly intriguing
			 attraction;
			(10)the coastal
			 erosion, subsidence, river hydraulics, delta features, fresh, salt, and
			 brackish water marshes, and other unique features of the area could be an
			 effective classroom for the public on the challenges of protecting our river
			 and coastal zones;
			(11)the area
			 includes the beginning of the Mississippi River flyway, which is—
				(A)1 of the most
			 pristine eco-sites in the United States; and
				(B)the site of 2
			 national wildlife refuges and 1 State wildlife refuge;
				(12)the area is
			 culturally diverse in history, population, industry, and politics;
			(13)many well-known
			 characters lived or performed deeds of great notoriety in the area;
			(14)in the area,
			 Creoles, Europeans, Indians, Yugoslav, African-Americans, and Vietnamese all
			 worked together to weave an interesting history of survival and success in a
			 very treacherous environment;
			(15)the area has
			 tremendous tourism potential, particularly for historical tourism and
			 eco-tourism, because of the location, pristine ecosystems, and past
			 indifference of the local government to promote tourism in the area; and
			(16)since Hurricane
			 Katrina, the local government in the area has—
				(A)passed a
			 resolution strongly supporting a national park study; and
				(B)shown an interest
			 in developing tourism in the area.
				3.DefinitionsIn this Act:
			(1)Study
			 area
				(A)In
			 generalThe term Study Area means the Lower
			 Mississippi River area in the State of Louisiana.
				(B)InclusionsThe
			 term Study Area includes Fort St. Philip and Fort Jackson, the
			 Head of Passes, and any related and supporting historical, natural, cultural,
			 and recreational resources located in Plaquemines Parish, Louisiana.
				(2)SecretaryThe
			 term Secretary mean the Secretary of the Interior, acting
			 through the Director of the National Park Service.
			4.Study
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary, in consultation with the State of Louisiana and
			 interested groups and organizations, shall complete a special resource study
			 that—
				(1)evaluates—
					(A)the national
			 significance of the Study Area; and
					(B)the suitability
			 and feasibility of designating the Study Area as a unit of the National Park
			 System, to be known as the Lower Mississippi River National
			 Park;
					(2)includes cost
			 estimates for the acquisition, development, operation, and maintenance of the
			 Study Area; and
				(3)identifies
			 alternatives for management, administration, and protection of the Study
			 Area.
				(b)CriteriaIn
			 conducting the study under subsection (a), the Secretary shall use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 under section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
			5.ReportOn completion of the study under section 4,
			 the Secretary shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report that describes—
			(1)the findings and
			 conclusions of the study; and
			(2)any
			 recommendations of the Secretary.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
